Atkinson, J.
This case is decided on an agreed statement of facts. J. Milton Brewton owned three separate tracts of land in Evans County, Georgia. He gave security deeds on each of the three tracts of land to three distinct and separate persons. On July 27, 1919, he executed to the Federal Land Bank of Columbia a security deed to a 215-acre tract of land. On November 30, 1921, he executed a security deed to the Old Dominion Trust Company on a 315-aere tract. On March 17, 1920, he executed to the First National Bank of Claxton a security deed to an 87-acre tract. He made a return of said three tracts of land for taxes for the year 1926. The Federal Land Bank of Columbia, on June 21, 1927, paid the amounts due for taxes, had the tax fi. fas. transferred to *282it, and had them duly recorded. On March 3, 1927, the First National Bank of Cláxton exercised the power of sale in its security deed to the 87-acre tract of land, became purchaser thereof at public sale, and subsequently sold said land to J. C. Mikel. The taxes for the year 1927 due by Brewton were not paid, and executions were issued therefor; and in order to avoid levy on the 315-acre tract, J. Hoyt DeLoach paid said taxes, had the executions regularly transferred to him, and had them entered on the general execution docket. On August 2, 1927, the deed to secure the debt held by Old Dominion Trust Company on the 315-acre tract was foreclosed, the land was sold, and D. D. DeLoach became the purchaser at said sale, and he sold said land to J. Hoyt DeLoach. On August 20, 1928, the Federal Land Bank of Columbia reduced its debt to judgment, and at the sale of said 215-acre tract bought it in on December 4, 1928. J. Milton Brewton has been insolvent since January 1, 1926, and is still insolvent. It is agreed that the sole question for determination in this case is whether the several tracts of land should bear the Brewton taxes ratably in proportion to the tax values on each, or whether the last piece of property, sold should bear the entire burden of the taxes for the years 1926 and 1927. The learned court below held that the 215-acre tract should bear the burden of the taxes for 1926 and 1927.
The questions involved were decided by this court in Phœnix Mutual Life Insurance Co. v. Bank of Kestler, 170 Ga. 734 (154 S. E. 247).
The court below decided the present case on February 14, 1930. The case just cited was decided by the Supreme Court on June 16, 1930, and therefore the learned trial judge did not have the benefit of that decision. Under the principles therein announced, the judgment of the court below is

Reversed.


All the Justices concur.